— Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered June 27, 1985, convicting defendant on plea of guilty to attempted murder in the second degree and robbery in the first degree, and sentencing him as a second violent felony offender to concurrent terms of 11 to 22 years’ imprisonment, unanimously affirmed.
Denial of defendant’s motion to withdraw his guilty plea was a proper exercise of the court’s discretion. Defendant’s voluntary waiver of rights rendered his postarrest statements to the police and the Assistant District Attorney admissible, notwithstanding the improper and suggestive procedures which led to suppression of his earlier lineup identification. The sentence was fair and proper, and in accordance with a valid and uncoerced plea bargain. Concur — Murphy, P. J., Sullivan, Carro, Wallach and Rubin, JJ.